Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of calendars, trays, bookends, bowls, match stands, candlesticks, match holders, boxes, atomizers, inkstands, paper weights, tea stands, tooth brush holders, jars, and bottles chiefly used on the table or in the household for utilitarian purposes and flasks which are hollow ware. The claim at 40 percent under paragraph 339 was sustained. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), Rice v. United States (T. D. 49373), and Abstract 38549 cited.